 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HODA SAMUEL,                                      No. 2:18-cv-2343 EFB P
12                        Plaintiff,
13           v.                                         ORDER
14    DEPARTMENT OF JUSTICE, et al.,
15                        Defendants.
16

17          Plaintiff, a pro se claimant in federal custody, brings this action pursuant to Bivens v. Six

18   Unknown Named Agents, 403 U.S. 388 (1971). She requests an extension of time to file her

19   amended complaint pursuant to the court’s November 27, 2018 order.

20          Plaintiff’s request (ECF No. 10) is granted and plaintiff has 60 days from the date this

21   order is served to file her amended complaint.

22          So ordered.

23   Dated: January 9, 2019.

24

25

26

27

28
